Exhibit Private & Confidential LOAN AGREEMENT for a Loan of up to US$47,000,000 to IASON OWNING COMPANY LIMITED provided by EFG EUROBANK ERGASIAS S.A. Contents Clause Page 1 Purpose and definitions 1 2 The Commitment and the Loan 8 3 Interest and Interest Periods 9 4 Repayment and prepayment 11 5 Fees, commitment commission and expenses 12 6 Payments and taxes; accounts and calculations 13 7 Representations and warranties 14 8 Undertakings 18 9 Conditions 24 10 Events of Default 24 11 Indemnities 28 12 Unlawfulness and increased costs 29 13 Security and set-off 30 14 Accounts 31 15 Assignment, transfer and lending office 33 16 Notices and other matters 34 17 Governing law and jurisdiction 35 Schedule 1 Form of Drawdown Notice 36 Schedule 2 Documents and evidence required as conditions precedent to theLoan being made 37 Schedule 3 Form of Corporate Guarantee 41 Schedule 4 Form of Mortgage 42 Schedule 5 Form of Deed of Covenant 43 Schedule 6 Form of Manager’s Undertaking 44 Schedule 7 Form of Master Swap Agreement 45 Schedule 8 Form of Master Agreement Security Deed 46 THIS AGREEMENT is dated 16 November 2007 and made BETWEEN: (1) IASON OWNING COMPANY LIMITED as Borrower; and (2) EFG EUROBANK ERGASIAS S.A. as Bank. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Bank agrees to make available to the Borrower a loan of up to Forty seven million Dollars ($47,000,000) to be used for the purpose of financing part of the cost of the purchase of the Ship. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Accounts” means, together, the Earnings Account and the Retention Account and “Account” means either of them; “Accounts Pledges” means, together, the Earnings Account Pledge and the Retention Account Pledge and “Account Pledge” means either of them; “Applicable Accounting Principles” means the most recent and up-to-date US GAAP at any relevant time; “Assignee” has the meaning ascribed thereto in clause 15.3; “Balloon Instalment” has the meaning ascribed thereto in clause 4.1; “Bank” means EFG Eurobank
